Citation Nr: 1333090	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to increased disability ratings for low back disability, to include the propriety of the reduction of the rating for bilateral spondylosis with healed compression fracture of L1 (low back disability) from a combined 60 percent rating to 50 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied a disability rating in excess of 50 percent for service-connected bilateral spondylosis with healed compression fracture of L1, and denied entitlement to total disability based on individual unemployability (TDIU); and from a March 2009 RO decision that severed service connection for arthritis of the thoracolumbar spine.

In October 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

In July 2012, the RO assigned a separate 20 percent rating for radiculopathy of the right lower extremity, and a 10 percent rating for radiculopathy of the left lower extremity.  Because increased evaluations are available for the service-connected low back disability, and the veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2012 rating decision, the Appeals Management Center (AMC) restored the Veteran's grant of service connection for arthritis of the thoracolumbar spine, and assigned a 10 percent rating, effective June 1, 2009.

In a May 2013 rating decision, the AMC granted entitlement to TDIU, effective July 25, 2007.  As such, the issue of entitlement to TDIU is no longer on appeal.



FINDINGS OF FACT

In correspondence received by VA in June 2013, the Veteran specifically indicated he wished to withdraw his remaining issues on appeal. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to increased ratings for his low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200  , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

As noted above, the Veteran perfected an appeal as to his claim of entitlement to increased ratings for his low back disability.  Significantly, in correspondence received by VA on June 25, 2013, the Veteran noted he received "[his] 100 percent" and specifically indicated he wished to withdraw his remaining appeals.  See the Veteran's June 2013 Statement in Support of the Claim. 

The Veteran's request to withdraw the remaining issue was made in writing, on forms that contain his name and file number as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal request qualifies as a valid withdrawal of his perfected appeal for entitlement increased ratings for low back disability.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.


ORDER

The appeal of entitlement to increased ratings for low back disability, to include the propriety of the reduction of the rating for bilateral spondylosis with healed compression fracture of L1 (low back disability) from a combined 60 percent rating to 50 percent rating, is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


